Exhibit 10.25

 

RETENTION, INCENTIVE AND SEPARATION AGREEMENT

 

This Retention, Incentive and Separation Agreement (this “Agreement”), dated as
of February 4, 2005, is by and between Varian, Inc., a Delaware corporation (the
“Company”), and C. Wilson Rudd (the “Executive”).

 

Recitals

 

The Company has determined to sell its Electronics Manufacturing business (the
“Business”), and has requested that the Executive assist the Company with that
sale while at the same time continuing to manage the on-going operations of the
Business. The Executive’s position with the Company will be eliminated when the
Business is sold.

 

The Executive and the Company’s representatives have discussed the foregoing and
on the basis of each party’s own considerations have reached a mutual
understanding, as provided for in this Agreement, for the Executive’s assistance
with the sale of the Business and the eventual voluntary termination of the
Executive’s employment with the Company when the Business is sold.

 

The Executive and the Company intend that this Agreement will mutually, amicably
and finally resolve and compromise all issues and claims relating to or
involving the Executive’s employment by the Company and the voluntary
termination of that employment when the Business is sold.

 

NOW THEREFORE, in consideration of and subject to all of the terms and
conditions set forth in this Agreement, the Executive and the Company agree as
follows:

 

1. EMPLOYMENT.

 

1.1 Prior to a Sale of the Business. During the term of this Agreement as set
forth in Section 4.7, the Executive will continue in his current capacity as
Vice President, Electronics Manufacturing, until the earlier of (a) the date on
which the Company completes the sale of the Business, (b) the date on which the
Executive voluntarily terminates his employment with the Company, (c) the date
on which the Executive is terminated by the Company for “Cause” (as defined in
the Company policies), or (d) the date the Executive’s employment is terminated
due to his death or “Disability” (as defined in the Company’s long-term
disability plan). The Executive acknowledges that this Agreement does not in any
way limit the Company’s rights with respect to the terms of the Executive’s
employment (except as expressly set forth in this Agreement), and that the
Company maintains the absolute right to conduct the Business, to determine not
to sell the Business and to determine the terms of the sale of the Business.

 

1.2 Upon a Sale of the Business. If the Executive is still actively employed by
the Company on the date that the Company completes the sale of the Business, the
Executive will on

 

1



--------------------------------------------------------------------------------

such date (the “Separation Date”) tender his voluntary and unqualified
resignation as an employee and an officer of the Company effective as of the
Separation Date.

 

2. RETENTION, INCENTIVE AND SEVERANCE PAYMENTS.

 

2.1 Fixed Retention Payment. In consideration of the Executive’s continued
employment with and services to the Company while the Company completes the sale
of the Business, the Company will pay to the Executive a fixed retention payment
of $125,000 on the earlier of (a) March 31, 2005, or (b) the date on which the
Company completes the sale of the Business. This fixed retention payment will
not be paid if prior to such date (a) the Executive voluntarily terminates his
employment with the Company, (b) the Executive’s employment with the Company is
terminated by the Company for Cause, or (c) the Executive’s employment with the
Company is terminated due to the Executive’s death or Disability.

 

2.2 Contingent Retention Payment. In further consideration of the Executive’s
continued employment with and services to the Company while the Company
completes the sale of the Business, the Company will pay to the Executive a
contingent retention payment of $125,000 on the date that the Company completes
the sale of the Business, provided that such date is not later than March 31,
2005. This contingent retention payment will not be paid if the Company does not
sell the Business prior to such date or if prior to the date on which the
Company completes the sale of the Business (a) the Executive voluntarily
terminates his employment with the Company, (b) the Executive’s employment with
the Company is terminated by the Company for Cause, or (c) the Executive’s
employment with the Company is terminated due to the Executive’s death or
Disability.

 

2.3 Incentive Payment. In consideration of the Executive’s assistance with the
sale of the Business, the Company will pay to the Executive an incentive payment
based on the Aggregate Cash Sale Price for the Business, which incentive payment
will be paid following the Separation Date and calculated as follows:

 

Aggregate Cash Sale Price

--------------------------------------------------------------------------------

  

Incentive Payment

--------------------------------------------------------------------------------

$175 million or less

   $250,000

Greater than $175 million

  

$250,000 plus 2.5% of the amount over $175 million, but

not to exceed a total incentive payment of $1,500,000

 

For purposes of this Section 2.3, the Aggregate Cash Sale Price means the final
gross aggregate cash sale price paid to the Company by a purchaser of the
Business (the “Buyer”) as such price may be adjusted after the closing of the
sale under the terms of the definitive agreement between the Company and the
Buyer, all as determined by the Company. The incentive payment will not be paid
if the Company does not sell the Business prior to March 31, 2005 or if prior to
the date on which the Company completes the sale of the Business (a) the
Executive voluntarily terminates his employment with the Company, (b) the
Executive’s employment with the Company is terminated by the Company for Cause,
or (c) the Executive’s employment with the Company is terminated due to the
Executive’s death or Disability.

 

2



--------------------------------------------------------------------------------

2.4 Severance Payment. If the Executive (a) is not offered by the Buyer
Substantially Equivalent Employment as of the Separation Date and the Executive
does not accept employment with the Buyer as of the Separation Date, or (b)
accepts Substantially Equivalent Employment with the Buyer as of the Separation
Date but within six months after the Separation Date the Executive’s employment
is (i) involuntarily terminated by the Buyer other than for Cause, or (ii)
voluntarily terminated by the Executive because the Buyer changed the
Executive’s employment so as to no longer constitute Substantially Equivalent
Employment, the Company will pay to the Executive Company a severance payment of
$250,000 (the “Severance Payment”). The Severance Payment will be made by the
Company to the Executive on either (1) the Separation Date (in the event the
Executive is not offered Substantially Equivalent Employment and does not become
employed by the Buyer), or (2) the date that is ten business days after receipt
by the Company of written notice from the Executive that the Executive’s
employment with the Buyer was involuntarily terminated by the Buyer other than
for Cause or voluntarily terminated by the Executive because the Buyer changed
the Executive’s employment so as to no longer constitute Substantially
Equivalent Employment. Notwithstanding the foregoing, the Severance Payment will
be reduced by the amount of any severance payment made by the Buyer to the
Executive in connection with the termination of the Executive’s employment with
the Buyer. For purposes of this Section 2.4, an offer of “Substantially
Equivalent Employment” means an offer of employment by the Buyer pursuant to
which (A) the Executive would be given authority and responsibility for the
Business that is not materially less than the authority and responsibility for
the Business that is currently given to the Executive by the Company, (B) the
Executive would be targeted to receive total cash compensation that is not
materially less than the total cash compensation that the Executive is currently
targeted to receive from the Company, (C) the Executive would be eligible to
receive benefits and perquisites that are not, in the aggregate, materially less
favorable than the benefits and perquisites that the Executive is currently
eligible to receive from the Company, and (D) the Executive would not be
required to relocate his principal work location to a location that is more than
50 miles from the Executive’s current principal work location in Tempe, Arizona.

 

3. OTHER COMPENSATION AND BENEFITS.

 

3.1 MIP Awards. The Executive will be eligible for an award under the Company’s
Management Incentive Plan (the “MIP”) for fiscal year 2005, which award will (a)
be calculated on the basis of actual performance, during the period prior to the
Separation Date, relative to the pre-determined objectives for the Executive’s
participation in the MIP for fiscal year 2005, (b) be pro-rated for the period
prior to the Separation Date, and (c) if earned under the foregoing, be paid
within 30 days after the Separation Date. No MIP award for fiscal year 2005 will
be paid to the Executive if the Executive’s employment terminates prior to the
Separation Date.

 

3.2 Stock Options. In accordance with the terms of the Varian, Inc. Omnibus
Stock Plan and the Nonqualified Stock Option Agreements between the Executive
and the Company, nonqualified stock options granted by the Company to the
Executive that are vested and fully exercisable on the Separation Date will
continue to be exercisable by the Executive until the earlier of (a) the date
that is three months after the Separation Date, or (b) the date on which those
options otherwise expire according to their terms. All nonqualified stock
options granted by the Company to the Executive that are not then vested and
fully exercisable will terminate and will no longer be

 

3



--------------------------------------------------------------------------------

exercisable by the Executive.

 

3.3 Supplemental Retirement Plan. Promptly following the Separation Date, the
Company will pay to the Executive the then existing balance of the Executive’s
account under the Company’s Supplemental Retirement Plan in accordance with the
terms of the Plan.

 

3.4 Executive Vehicle Program. In accordance with the terms of the Company’s
Executive Car Program, on the Separation Date the Executive may purchase the
vehicle then provided to him under that Program. If the Executive elects not to
purchase that vehicle, the Executive will return it to the Company on the
Separation Date unless under the terms of the sale of the Business the Buyer
assumes the Company’s obligations with respect to that vehicle.

 

4. OTHER TERMS, CONDITIONS AND ACKNOWLEDGEMENTS.

 

4.1 Withholdings and Deductions. The Company will deduct from any payments made
to the Executive pursuant to this Agreement all (a) legally required
withholdings and deductions, including for taxes, (b) applicable employee
contributions to the Company benefit plans in which the Executive participates,
and (c) amounts otherwise owed by the Executive to the Company.

 

4.2 Delivery of Materials and Confidentiality. On the Separation Date or, if
earlier, the date Executive’s employment with the Company terminates, the
Executive will deliver to the Company’s Vice President, Human Resources, all
Company computers, cell phones, identification badges, entry cards, security
documents, credit cards and other property, books and records which are
proprietary to the Company and not included in the assets of the Business
purchased by the Buyer. The Executive acknowledges and reaffirms the terms of
the confidentiality agreement executed previously by the Executive, which
prohibits disclosure of certain Company information after the Separation Date.

 

4.3 Non-Disclosure. Until such time that the terms of this Agreement are
publicly disclosed, the Executive will not disclose the terms of this Agreement
to (a) any persons other than those within his immediate family and/or his
legal, accounting, financial and tax advisors (but only to the extent necessary
for them to render professional advice to the Executive), each of whom will be
advised by the Executive to keep the terms of this Agreement confidential,
unless otherwise compelled by legal process. Any other disclosure by the
Executive, his family or his advisors as permitted by the foregoing sentence
will be deemed a disclosure by the Executive constituting a material breach of
this Agreement. Upon proof of such a disclosure, the Company may recover the
amount of $100,000 in liquidated damages and not as a penalty or forfeiture. In
addition, upon proof by the Company before the Separation Date of such a
disclosure, the Company may immediately terminate this Agreement and discontinue
all benefits hereunder, other than those required by law. The Executive
expressly agrees that this provision is reasonable under the circumstances that
exist when he executes this Agreement and further represents that the benefits
and other consideration conferred by this Agreement are sufficient to bind his
releases under Section 5, even under circumstances where the Company terminates
this Agreement before the Separation Date.

 

4.4 No Known Claims. The Executive is not aware of any basis which the Executive

 

4



--------------------------------------------------------------------------------

may have to claim any amounts from the Company for obligations other than those
provided for in this Agreement, and the Executive is not presently aware of any
injury or illness suffered by him in the course of his employment with the
Company.

 

4.5 Change in Control Agreement. The Amended and Restated Change in Control
Agreement dated as of February 7, 2003 between the Executive and the Company
(the “CIC Agreement”) will terminate on the day immediately preceding the
Separation Date (even if a Change in Control, as defined in the CIC Agreement,
has commenced or occurred prior to such date), and no amount will be owed
thereunder as a result of a sale of the Business.

 

4.6 Unemployment Insurance. The Executive will not after the Separation Date
file or make any claim for unemployment insurance in connection with the
termination of his employment with the Company under this Agreement.

 

4.7 Term. This Agreement will terminate on the earlier of (a) the date on which
the Company determines not to sell the Business, or (b) March 31, 2005. In the
event of such a termination of this Agreement, the Executive will not be
entitled to any compensation or benefits provided for in this Agreement other
than the fixed retention payment pursuant to Section 2.1.

 

5. RELEASES.

 

5.1 Release of Claims. The Executive, on his own behalf and on behalf of his
respective heirs, family members, executors, agents and assigns, hereby fully
and forever releases the Company and its divisions, subsidiaries, predecessors
and successors and their respective officers, directors, employees,
representatives, agents, investors, shareholders, administrators and assigns,
from, and agree not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the effective
date of this Agreement including, without limitation, the following: (a) any and
all claims relating to or arising from the Executive’s employment relationship
with the Company; (b) any and all claims relating to, or arising from, the
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law; (c) any and all claims
under the law of any jurisdiction including, without limitation, wrongful
discharge of employment, constructive discharge from employment, termination in
violation of public policy, discrimination, breach of contract, both express and
implied, breach of a covenant of good faith and fair dealing, both express and
implied, promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment, and conversion; (d) any and
all claims for violation of any federal, state or municipal statute, including,
without limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Older

 

5



--------------------------------------------------------------------------------

Workers Benefit Protection Act; the California Fair Employment and Housing Act,
the California Labor Code, the Arizona Civil Rights Act, and the 1996 Arizona
Employment Protection Act; (e) any and all claims for violation of the federal,
or any state, constitution; (f) any and all claims arising out of any other laws
and regulations relating to employment or employment discrimination; (g) any
claim for any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds received by the
Executive as a result of this Agreement; and (h) any and all claims for
attorneys’ fees and costs.

 

The Company and the Executive agree that the releases set forth in this Section
5.1 and Section 5.2 will be and remain in effect in all respects as a complete
general release as to the matters released. This release does not extend to any
obligations incurred under this Agreement.

 

The Executive acknowledges and agrees that any breach of any provision of this
Agreement will constitute a material breach of this Agreement and will entitle
the Company immediately to recover and cease the benefits provided to the
Executive under this Agreement.

 

The Executive specifically waives the provisions of California Civil Code
Section 1542 and any similar provisions of the law of other jurisdictions.
Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.”

 

The Executive agrees to execute and not revoke a renewal of this Section 5.1 and
Section 5.2 on the first to occur of (a) the Separation Date, or (b) the date
the Executive’s employment with the Company terminates. The Executive will not
be entitled to any payments or benefits under this Agreement until this Section
5.1 and Section 5.2 have each been renewed.

 

5.2 ADEA Disclosure. The Executive acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. The
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under ADEA after the effective date of this
Agreement. The Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which the Executive
was already entitled. The Executive further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement, (b) he has up to 21 days within which to consider this
Agreement, (c) he has seven days following his execution of this Agreement to
revoke the Agreement, (d) this Agreement will not be effective until the
revocation period has expired, and (e) nothing in this Agreement prevents or
precludes the Executive from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs from doing so, unless specifically
authorized by federal law. The Executive was given this Agreement on February 1,
2005.

 

5.3 No Contest. If the Executive or any person acting on the Executive’s behalf
in any way contests this Section 5, the Executive will return to the Company all
payments made by the

 

6



--------------------------------------------------------------------------------

Company to the Executive under Section 2 of this Agreement.

 

6. MISCELLANEOUS.

 

6.1 Governing Law. This Agreement will be construed under and governed by the
laws of the State of California without regard to its choice of law principles.

 

6.2 Notices. Any notice, request, demand or other communication required or
permitted under this Agreement will be in writing and will be deemed to have
been given if (a) delivered or sent by facsimile transmission or overnight
courier, upon receipt, or (b) sent by registered or certified mail, upon the
sooner of the date on which receipt is acknowledged or the expiration of three
days after deposit in U.S. post office facilities properly addressed with
postage prepaid. All notices sent by facsimile transmission will be also sent by
overnight courier or U.S. mail. All notices to a party will be sent to the
addresses set forth below or to such other address or person as such party may
designate by written notice to the other party:

 

If to the Company:

   If to the Executive:

Varian, Inc.

   To his last known home address

3120 Hansen Way

Palo Alto, CA 94304-1030

Fax:      (650) 424-4997

Attn:    Vice President,

             Human Resources

 

6.3 Entire Agreement. This Agreement constitutes the entire understanding
between the Company and the Executive with respect to the subject matter of this
Agreement and supersedes all previous understandings or agreements relating to
the subject matter of this Agreement.

 

6.4 Severability. If any provision, any part of any provision or the scope of
any provision of this Agreement is found to be contrary to law, invalid,
illegal, unenforceable or unreasonable in any respect by any governmental
authority, court of law or arbitrator(s) having competent jurisdiction over the
subject matter of and over the parties to this Agreement, the remaining
provisions, parts of such provision or reasonable scope of such provision will
be severable and in no way will the validity, legality, enforceability or
reasonableness of those remaining provisions, parts of such provision or
reasonable scope of such provision be affected or impaired by that which was
found to be contrary to law, invalid, illegal, unenforceable or unreasonable.

 

6.5 Amendments and Waivers. This Agreement may not be amended or modified, and
compliance with any term of this Agreement may not be waived, except by a
writing duly and validly executed by both the Executive and the Company, or in
the case of a waiver, by the party waiving compliance. No failure on the part of
the Executive or the Company to exercise any right or remedy under this
Agreement, and no delay on the part of the Executive or the Company in
exercising any right or remedy under this Agreement, will constitute a waiver of
such right or remedy, and no single or partial exercise of any such right or
remedy will preclude any other or further exercise of such right

 

7



--------------------------------------------------------------------------------

or remedy or of any other right or remedy.

 

6.6 Interpretation. The headings of sections of this Agreement are included for
convenience only and will not affect the construction or interpretation of any
term or provision of this Agreement. This Agreement is the mutual product of the
Executive and the Company, each provision of this Agreement has been subject to
mutual consultation, negotiation and drafting, and the language of this
Agreement will therefor be interpreted without reference to which party prepared
this Agreement or any portion of this Agreement. The Executive has read this
entire Agreement, understands its provisions, and is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained in this Agreement. The Executive has had the opportunity to
review this Agreement with legal, accounting, financial and tax advisors of his
own selection and acknowledges that this Agreement expresses in plain English
the Executive’s and Company’s entire understanding with regard to the subject
matter of this Agreement. Neither the proposal, execution nor performance of
this Agreement is or will in any way be considered an admission of any liability
by the Executive or the Company.

 

6.7 Successors and Assigns. This Agreement is binding upon and will inure to the
benefit of the Executive and the Company, and their respective heirs, successors
and permitted assigns. The Executive will not assign or otherwise transfer any
of their respective rights or obligations under this Agreement without the prior
written consent of the Company, and any attempted or purported assignment or
other transfer in contravention of this Section 6.7 will be null and void.

 

6.8 Parties. This Agreement is for the sole benefit of the Executive and the
Company, and their respective heirs, successors and permitted assigns. Nothing
in this Agreement is intended to or will provide any rights or remedies to any
person other than the Executive and the Company, and their respective heirs,
successors and permitted assigns.

 

6.9 Dispute Resolution. Any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including as to its existence,
validity, enforceability, interpretation, performance, breach or termination,
including claims in tort and claims raising questions of law, whether arising
before or after any termination of this Agreement, will be resolved exclusively
by binding arbitration before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes, supplemented by the
California Code of Civil Procedure. The Parties agree that the prevailing party
in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. THE PARTIES HEREBY
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. This Section 6.9 will not prevent either Party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Executive and the Company and the subject matter of their
dispute relating to the Executive’s obligations under this Agreement and the
Confidentiality Agreement. Any arbitration under this Section 6.9 will take
place in Palo Alto, California, and in no other place. The Executive and the
Company will share equally any fees and expenses of the arbitrator(s) and of the
American Arbitration Association.

 

8



--------------------------------------------------------------------------------

6.10 Execution in Counterparts. For the convenience of the Executive and the
Company and to facilitate execution of this Agreement, this Agreement may be
executed in two counterparts, each of which will be deemed an original, but both
of which will constitute one and the same document.

 

The Executive and the Company have executed this Agreement as of the date set
forth above.

 

VARIAN, INC.   C. WILSON RUDD

/s/ Robert R. Christofk II

--------------------------------------------------------------------------------

 

/s/ C. Wilson Rudd

--------------------------------------------------------------------------------

By:   Robert R. Christofk II   Date:   February 4, 2005 Title:   Vice President,
Human Resources         Date:   February 4, 2005        

 

9



--------------------------------------------------------------------------------

 

RENEWAL AGREEMENT

 

This Renewal Agreement, dated as of March 11, 2005, is by and between Varian,
Inc., a Delaware corporation (the “Company”), and C. Wilson Rudd (the
“Executive”).

 

Recitals

 

The Company and the Executive entered into a Retention, Incentive and Separation
Agreement dated as of February 4, 2005 (the “Agreement”), the terms of which
included certain releases and waivers by the Executive. In Section 5.1 of the
Agreement, the Executive agreed to execute a renewal of Sections 5.1 and 5.2 of
the Agreement effective as of the Separation Date (as defined in the Agreement,
which the Executive and the Company hereby confirm shall be March 11, 2005).

 

NOW THEREFORE, in consideration of and subject to all of the terms and
conditions set forth in the Agreement, the Company and the Executive each hereby
agree as follows:

 

1. RELEASES.

 

1.1 Release of Claims. The Executive, on his own behalf and on behalf of his
heirs, family members, executors, agents and assigns, hereby fully and forever
releases the Company and its divisions, subsidiaries, predecessors and
successors and their respective officers, directors, employees, representatives,
agents, investors, shareholders, administrators and assigns, from, and agree not
to sue concerning, any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Executive may possess arising from any omissions, acts or
facts that have occurred up until and including the Separation Date including,
without limitation, the following: (a) any and all claims relating to or arising
from the Executive’s employment relationship with the Company; (b) any and all
claims relating to, or arising from, the Executive’s right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law; (c) any and all claims under the law of any
jurisdiction including, without limitation, wrongful discharge of employment,
constructive discharge from employment, termination in violation of public
policy, discrimination, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied, promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion; (d) any and all claims
for violation of any federal, state or municipal statute, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, the

 

1



--------------------------------------------------------------------------------

Worker Adjustment and Retraining Notification Act, the Older Workers Benefit
Protection Act; the California Fair Employment and Housing Act, the California
Labor Code, the Arizona Civil Rights Act, and the 1996 Arizona Employment
Protection Act; (e) any and all claims for violation of the federal, or any
state, constitution; (f) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; (g) any claim
for any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds received by the
Executive as a result of the Agreement; and (h) any and all claims for
attorneys’ fees and costs.

 

The Company and the Executive agree that the releases set forth in this Section
1.1 and Section 1.2 will be and remain in effect in all respects as a complete
general release as to the matters released. This release does not extend to any
obligations incurred under the Agreement.

 

The Executive acknowledges and agrees that any breach of any provision of this
Renewal Agreement will constitute a material breach of the Agreement and will
entitle the Company immediately to recover and cease the benefits provided to
the Executive under the Agreement.

 

The Executive specifically waives the provisions of California Civil Code
Section 1542 and any similar provisions of the law of other jurisdictions.
Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.”

 

1.2 ADEA Disclosure. The Executive acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. The
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under ADEA after the Separation Date. The
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which the Executive was already entitled.
The Executive further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Renewal
Agreement, (b) he has up to 21 days within which to consider this Renewal
Agreement, (c) he has seven days following his execution of this Renewal
Agreement to revoke this Renewal Agreement, (d) this Renewal Agreement will not
be effective until the revocation period has expired, and (e) nothing in this
Renewal Agreement prevents or precludes the Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law. The Executive was given this
Renewal Agreement on March 2, 2005.

 

The Executive and the Company have executed this Renewal Agreement as of the
date set forth above.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

VARIAN, INC.   C. WILSON RUDD

/s/ Robert R. Christofk II

--------------------------------------------------------------------------------

 

/s/ C. Wilson Rudd

--------------------------------------------------------------------------------

By:   Robert R. Christofk II   Date:   March 11, 2005 Title:   Vice President,
Human Resources         Date:   March 11, 2005        

 

3